Citation Nr: 0801944	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

8.  Entitlement to service connection for a right hip 
disability.

9.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had honorable active service from July 1972 to 
January 1975, and received a bad conduct discharge for 
service from September 1980 to September 1983.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran cancelled a videoconference hearing scheduled for 
January 16, 2008.  In a statement dated and received on 
January 16, 2008, the veteran indicated that he was seeking 
to have the characterization of his discharge from his second 
period of service upgraded by the Department of the Navy.  He 
indicated a desire to postpone scheduling of any 
videoconference hearing before a Veterans Law Judge until 
after a reply is received from the Department of the Navy.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that 
he provide any additional evidence in his 
possession with regard to an upgrade of 
the characterization of his discharge from 
his second period of service.  The AOJ 
should also contact the appropriate 
organization and request official 
verification of any reported upgrade in 
characterization of discharge from the 
veteran's second period of service.

2.  If additional evidence is received in 
response to the above requested action, 
the AOJ must readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, a supplemental statement of the 
case must be issued, and the appellant and 
his representative must be afforded the 
appropriate period to respond.

3.  If any benefit sought on appeal 
remains outstanding, after the development 
requested above has been completed, the 
veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge of the Board at the local RO, 
unless otherwise indicated by the 
appellant or his representative.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



